Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 11/04/2021. Claims 9 and 12 have been cancelled.  Claims 1, 10-11, and 13-20 have been amended. Therefore claims 1-8, 10-11, 13-20 are presently pending in the application and have been considered as follows.


Response to Amendments
Examiner acknowledges amendments on claims 10-11, 13-20, which amendments now do not invoke 35 U.S.C. 112, sixth paragraph, means plus function. 
In light of applicant’s amendments to claims 3, 12, and 16, all previously raised objections are hereby withdrawn.
In light of applicant’s amendments to claims 8, 10-12, 17 and 20, rejection under 35 USC 112 (b), second paragraph, is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Valerie Friedrich (Reg. No. 39676) on December 13, 2021.
The application has been amended as follows:

Amendments to the Claims
1. (Currently Amended) A method for integrating an authentication device and a website, wherein said method comprises:
a registering process, the registering process comprises:
Step t1, receiving, by a registration plugin, user registration information and a registration result identification corresponding to the user registration information from the website;
Step t2, determining, by the registration plugin, when any user is registered successfully according to the registration result identification, 
Step t3, receiving, by the registration plugin, a device registering request from the authentication server; 
Step t4, sending, by the registration plugin, the device registering request to an authentication device via a browser, waiting for the authentication device to generate device registration data;
Step t5, receiving, by the registration plugin, the device registration data generated by the authentication device via the browser;
Step t6, sending, by the registration plugin, a first authentication request including the device registration data to the authentication server;
Step t7, receiving, by the registration plugin, a first authentication result from the authentication server; and
Step t8, sending, by the registration plugin, the first authentication result to the website, in which the first authentication result is used for the website to authenticate whether the user has been registered successfully, and 
the method further comprises an authentication process, the authentication process comprises:
Step w1, receiving, by an authentication plugin, an obtaining device authentication request including the user identification in user logon information from the browser;
Step w2, sending, by the authentication plugin, the obtaining device authentication request to the authentication server;
Step w3, receiving, by the authentication plugin, a device authentication request from the authentication server;
Step w4, sending, by the authentication plugin, the device authentication request to the authentication device via the browser; and waiting for the authentication device to generate device authentication data;
Step w5, sending, by the authentication plugin, a second authentication request including the device authentication data and the user identification in the user logon information to the authentication server after the authentication plugin receives the device authentication data and the user logon information via the website;
Step w6, receiving, by the authentication plugin, a second authentication result from the authentication server; and
Step w7, sending, by the authentication plugin, the second authentication result to the website, so that the website verifies whether the user logs on successfully.

2. (Original) The method of Claim 1, wherein in Step t4, after sending, by the registration plugin, the device registering request to the authentication device via the browser, the method further comprises: promoting, by the registration plugin, the user to press a button of the authentication device at a page waiting for registering via the browser, or displaying, by the registration plugin, the page waiting for registering via the browser.

3. (previously presented) The method of Claim 2, wherein if prompting, by the registration plugin, the user to press the button of the authentication device at the page waiting for registering via the browser, the Step t4 specifically comprises: generating, by the registration plugin, a first web address redirecting request including the device registering request, sending the first web address redirecting request including the device registering request to the browser, displaying the page waiting for registering to the user via the browser; prompting the user to press the button of the authentication device at the page waiting for registering; sending the device registering request in the first web address redirecting request to the authentication device via the browser, and waiting for the authentication device to generate device registering data.

4. (Original) The method of Claim 2, wherein if displaying, by the registration plugin, the page waiting for registering via the browser, Step t4 specifically comprises: generating, by the registration plugin, a second web address redirecting request including the device registering request, sending the second web address redirecting request including the device registering request to the browser, displaying the page waiting for registering to the user via the browser, sending the device registering request in the second web address redirecting request to the authentication device via the browser, and waiting for the authentication device to generate device registration data. 

5. (Original) The method of Claim 2, wherein if displaying, by the registration plugin, the page waiting for registering via the browser, generating, by the authentication device, the device registration data specifically comprises: prompting, by the authentication device, the user to press the button of the authentication device, waiting for the user to press the button; generating a key handle, a first public key and a first private key, which are corresponding to the key handle, according to a first challenge value and application parameters in the device registering request after obtaining information that the user has pressed down the button; using a preset hardware private key to sign the first public key and the key handle to generate a first signing value; and organizing the device registration data including the key handle, the first public key, the first signing value and a hardware certificate.

6. (Original) The method of Claim 2, wherein if prompting, by the registration plugin, the user to press the button of the authentication device at the page waiting for register via the browser, generating, by the authentication device, the device registration data specifically comprises: waiting for, by the authentication device, the user to press the button; generating a key handle, a first public key and a first private key, which are corresponding to the key handle, according to a first challenge value and application parameters in the device registering request after obtaining information that the user has pressed down the button; using a preset hardware private key to sign the first public key and the key handle to generate the first signing value; and organizing the device registration data including the key handle, the first public key, the first signing value and a hardware certificate.

7. (Original) The method of Claim 5, wherein the method further comprises: sending, by the authentication server, the device registering request including the first challenge value and the application parameters to the registration plugin after the authentication server receives the obtaining device registering request comprising the user identification in the user registration information of the registration plugin; obtaining, by the authentication server, a hardware public key from the hardware certificate after the authentication server receives the first authentication request including the device registration data from the registration plugin; using the hardware public key to verify the first signing value to obtain a first authentication result, if the first authentication result is successful, establishing corresponding relationship among the key handle, the first public key and the user identification, sending the first authentication result to the registration plugin; if the first authentication result is failure, sending the first authentication result to the registration plugin.

8. (Currently Amended) The method of Claim 6, wherein the method further comprises: sending, by the authentication server, the device registering request including the first challenge value and the application parameters after the authentication server receives the obtaining device registering request including the user identification in the user registration information from the registration plugin; obtaining, by the authentication server, a hardware public key from the hardware certificate after the authentication server receives the first authentication request including the device registration data from the registration plugin; using [[a]] the hardware public key to verify the first signing value to obtain the first authentication result, if the first authentication result is successful, establishing corresponding relationship among the key handle, the first public key and the user identification, sending the first authentication result to the registration plugin; if the first authentication result is failure, sending the first authentication result to the registration plugin.

9. (Cancelled) 

10. (Currently Amended) A system for integrating an authentication device and a website, wherein said system comprises an authentication device, a browser, a website, a registration plugin and an authentication server;
the website comprises a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic and a  processing logic;
the registration plugin comprises a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic, and a  processing logic;
the authentication server comprises a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic and a  processing logic;
the authentication device comprises a  processing logic, a  processing logic, a  processing logic and a  processing logic;
the browser comprises a  processing logic, a  processing logic, a  processing logic, a  processing logic and a  processing logic; 
the  processing logic is configured to receive user registration information via the browser;
the  processing logic is configured to send the user registration information and a register identification corresponding to the user registration information to the registration plugin;
the  processing logic is configured to receive the user registration information and a registration result identification corresponding to the user registration information from the website;
the  processing logic is configured to determine whether a user has registered successfully according to the registration result identification;
the  processing logic is configured to send information that the user has registered to the website when the determining result of the  processing logic is successfully registered 
the  processing logic is configured to send an obtaining device register request including a user identification in the user registration information to the authentication server when the determining result of the  processing logic is not successfully registered;
the  processing logic is configured to receive the obtaining device register request including the user identification in the user registration information from the registration plugin;
the  processing logic is configured to send a device registering request including a first challenge value and an application parameter to the registration plugin;
the  processing logic is configured to receive the device registering request including the first challenge value and the application parameter of authentication server from the authentication server;
the  processing logic is configured to send the device registering request to the browser;
the  processing logic is configured to receive the device registering request including the first challenge value and the application parameter of the authentication server from the registration plugin;
the  processing logic is configured to prompt the user to press down a button of the authentication device via a register waiting page after the  processing logic receives the device registering request;
the  processing logic is configured to send the device registering request to the authentication device;
the  processing logic is configured to receive the device registering request from the browser;
the  processing logic is configured to wait for the user to press down the button and obtain information that the user has pressed down the button when the  processing logic receives the device registering request;
the  processing logic is configured to generate a key handle, a first public key and a first private key, which are corresponding to the key handle, according to the [[a]] first challenge value and the application parameters in the device registering request, use a preset hardware private key and said key handle to generate a first signing value, and organize device registration data including the key handle, the first public key, the first signing value and a hardware certificate after the  processing logic obtains the information that the user has pressed down the button;
the  processing logic is configured to send the device registration data, which comprises the key handle, the first public key, the first signing value and the hardware certificate, generated by the  processing logic to the registration plugin via the browser; 
the  processing logic is configured to receive the device registration data which comprises the key handle, the first public key, the first signing value and the hardware certificate from the browser;
the  processing logic is configured to send a first authentication request comprising the device registration data to the authentication server; 
the  processing logic is configured to receive the first authentication request including the device registration data from the registration plugin;
the  processing logic is configured to obtain a hardware public key from the hardware certificate of the first authentication request received by the  processing logic, and use the hardware public key to verify the first signing value to obtain a first authentication result; 
the  processing logic is configured to build corresponding relationship among the key handle, the first public key and the user identification when the first authentication result is successful;
the  processing logic is configured to send the first authentication result to the registration plugin after the  processing logic builds the corresponding relationship among the key handle, the first public key and the user identification; and send the first authentication result to the registration plugin when the first authentication result is failure;
the  processing logic 
the  processing logic is configured to send the first authentication result to the website;
the  processing logic is configured to receive the first authentication result of the registration plugin;
the  processing logic is configured to determine whether the user has been registered successfully according to the first authentication result received by the  processing logic;
the  processing logic is configured to receive registered information from the registration plugin;
the  processing logic is configured to send information of successfully registering to the browser when the determining result of the successfully registered when the determining result of the  processing logic is not successfully registered  processing logic receives the registered information from the registration plugin 
the  processing logic is configured to receive the information of successfully registering, the information of failed registering or the registered information; and
the  processing logic is configured to display that the user has been registered successfully after the  processing logic receives the information of successfully registering; display that the user failed to be registered after the  processing logic receives the information of failed registering; and display that the user has been registered after the  processing logic receives the information that the user has been registered.

11. (Currently Amended) An apparatus for integrating an authentication device and a website, wherein said apparatus comprises:
a registration plugin;
the registration plugin comprises: a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic and a  processing logic; 
the  processing logic is configured to receive user registration information and a registration result identification corresponding to the user registration information from the website;
the  processing logic is configured to determine when a user has been registered successfully according to the registration result identification; 
the  processing logic is configured to send information that the user has been registered to the website when the determining result of the registered successfully;
the  processing logic is configured to send an obtaining device registering request, which comprises a user identification in the user registration information, to an authentication server when the determining result of the processing logic is not registered successfully;
the  processing logic is configured to receive a device registering request from the authentication server;
the  processing logic is configured to send [[a]]the device registering request to an authentication device via a browser;
the  processing logic is configured to receive a device registration data generated by the authentication device from the browser;
the  processing logic is configured to send a first authentication request comprising the device registration data to the authentication server;
the  processing logic is configured to receive a first authentication result from the authentication server; and 
the  processing logic is configured to send the first authentication result to the website to authenticate whether the user has been registered successfully according to the first authentication result, and
the authentication device further comprises the browser; the browser comprises a  processing logic, a  processing logic;
the  processing logic is configured to receive the device registering request from the registration plugin; 
the  processing logic is configured to prompt the user to press down a button of the authentication device at a page waiting for registering via the browser after the  processing logic receives the device registering request, and display the page waiting for registering via the browser after the  processing logic receives the device registering request; and
the  processing logic is configured to send the device registering request to the authentication device.

12. (Cancelled)

13. (Currently Amended) The apparatus of Claim [[12]] 11, wherein the  processing logic comprises a unit for first generating and a unit for first sending;
the unit for first generating is configured to generate a first web address redirecting request comprising the device registering request;
the unit for first sending s configured to send the first web address redirecting request comprising the device registering request to the browser;
the  processing logic is specifically configured to receive the first web address redirecting request comprising the device registering request from the browser;
the  processing logic is specifically configured to display the page waiting for registering to the user according to the first web address redirecting request and prompt the user to press down the button of the authentication device via the page waiting for registering; and
the  processing logic sending is specifically configured to send the device registering request in the first web address redirecting request to the authentication device. 

14. (Currently Amended) The apparatus of Claim [[12]] 11, wherein the processing logic comprises a unit for second generating and a unit for second sending;
the unit for second generating is configured to generate a second web address redirecting request comprising the device registering request;
the unit for second sending is configured to send the second web address redirecting request comprising the device registering request to the browser;
the  processing logic is specifically configured to receive the second web address redirecting request comprising the device registering request from the browser;
the  processing logic is specifically configured to display the page waiting for registering to the user according to the second web address redirecting request; and
the  processing logic is specifically configured to send the device registering request in the second web address redirecting request to the authentication device.

15. (Currently Amended) The apparatus of Claim [[12]] 11, wherein said apparatus further comprises the authentication device;
in the case that the  processing logic is configured to receive the device registering request received by the  processing logic and display the page waiting for registering, the authentication device comprises a  processing logic, a  processing logic, a  processing logic, a generating processing logic and a  processing logic; 
the  processing logic is configured to receive the device registering request from the browser;
the  processing logic is configured to wait for the user to press down a button and obtain information that the user has pressed down the button after the  processing logic receives the device registering request;
the  processing logic is configured to generate a key handle, a first public key and a first private key, which are corresponding to the key handle, according to a first challenge value and application parameters in the device registering request, use a preset hardware private key to sign the first public key and the key handle to generate a first signing value, organize the device registration data comprising the key handle, the first public key, the first signing value and a hardware certificate after the  processing logic obtains the information that the user has pressed down the button;  
the  processing logic is configured to send the device registration data, which comprises the key handle, the first public key, the first signing value and the hardware certificate, generated by the  processing logic to the registration plugin via the browser; and
the  processing logic is configured to prompt the user to press down the button of the authentication device after the  processing logic receives the device registering request and before the  processing logic obtains the information that the user has pressed down the button.

16. (Currently Amended) The apparatus of Claim [[12]] 11, wherein the apparatus further comprises the authentication device;
in the case that the  processing logic is configured to prompt the user to press down the button of the authentication device via the page waiting for registering after the receiving processing logic receives the device registering request, the authentication device comprises the  processing logic, the  processing logic, the  processing logic and the  processing logic; 
the  processing logic is configured to receive the device registering request from the browser; 
the  processing logic is configured to wait for the user to press down a button and obtain information that the user has pressed down the button after the  processing logic receives the device registering request;
the  processing logic is configured to generate a key handle, a first public key and a first private key, which are corresponding to the key handle, according to a first challenge value and application parameters in the device registering request, use a preset hardware private key to sign the first public key and the key handle to generate the first signing value, organize the device registration data comprising the key handle, the first public key, the first signing value and a hardware certificate after the  processing logic obtains the information that the user has pressed down the button; and
the  processing logic is configured to send the device registration data, which comprises the key handle, the first public key, the first signing value and the hardware certificate, generated by the  processing logic to the registration plugin via the browser.

17. (Currently Amended) The apparatus of Claim 15, wherein the apparatus further comprises the authentication server; the authentication server comprises a  processing logic, a  processing logic, a  processing logic, a  processing logic, a  processing logic and a  processing logic;
the  processing logic is configured to receive an obtaining device registering request comprising a user identification of the user registration information from the registration plugin;
the  processing logic is configured to send the device registering request, which comprises the first challenge value and the application parameters, to the registration plugin;
the  processing logic is configured to receive a first authentication request comprising the device registration data from the registration plugin;
the  processing logic is configured to obtain the hardware public key from the hardware certificate of the first authentication request received by the  processing logic, use the hardware public key to verify the first signing value to obtain the first authentication result;
the  processing logic is configured to build corresponding relationship among the key handle, the first public key and the user identification if the first authentication result is successful; and
the  processing logic is configured to send the first authentication result to the registration plugin after the  processing logic builds the corresponding relationship among the key handle, the first public key and the user identification; send the first authentication result to the registration plugin in the case that the first authentication result is failure.

18. (Currently Amended) The apparatus of Claim 16, wherein the apparatus further comprises the authentication server; the authentication server comprises a  processing logic, a processing logic, a  processing logic, a  processing logic, a  processing logic and  processing logic;
the  processing logic is configured to receive an obtaining device registering request comprising the user identification of the user registration information from the registration plugin;
the  processing logic is configured to send the device registering request, which comprises the first challenge value and the application parameters, to the registration plugin;
the  processing logic is configured to receive the first authentication request comprising the device registration data from the registration plugin;
the  processing logic is configured to obtain the hardware public key from the hardware certificate of the first authentication request received by the  processing logic, use the hardware public key to verify the first signing value to obtain the first authentication result;
the  processing logic is configured to build corresponding relationship among the key handle, the first public key and the user identification in the case that the first authentication result is successful; and
the  processing logic is configured to send the first authentication result to the registration plugin after the  processing logic builds corresponding relationship among the key handle, the first public key and the user identification; send the first authentication result to the registration plugin; send the first authentication result to the registration plugin in the case that the first authentication result is failure.

19. (Currently Amended) The apparatus of Claim 11, wherein the apparatus further comprises a website and a browser; the website comprises a processing logic, a processing logic and a processing logic; the browser comprises a processing logic;
the processing logic is configured to receive the first authentication result from the registration plugin;
the processing logic is configured to determine whether the user has been registered successfully according to the first authentication result received by the processing logic;
the processing logic is configured to send information of successfully registering to the browser after the  processing logic determines result is yes; and send information of failed registering to the browser after the processing logic determines result is no;
the processing logic is configured to receive information of successfully registering or information of failed registering from the website; and
the processing logic is configured to display that the user has been registered successfully after the processing logic receives information of successfully registering; and display that the user is registered unsuccessfully after the processing logic receives information of failed registering.

20. (Currently Amended) The apparatus of Claim 11, wherein the apparatus further comprises authentication plugin; the authentication plugin comprises a processing logic, a processing logic, a processing logic, a processing logic, a processing logic, a processing logic, a processing logic, a processing logic;
the processing logic is configured to receive the obtaining device authentication request comprising the user identification of the user logon information from the browser;
the processing logic is configured to send the obtaining device authentication request to the authentication server;
the processing logic is configured to receive a device authenticating request from the authentication server;
the processing logic is configured to send the device authenticating request to the browser;
the processing logic is configured to receive the device authenticating data and the user logon information from the website;
the processing logic is configured to send the device authenticating data and the second authenticating request comprising the user identification of the user logon information
the processing logic is configured to receive a second authenticating result from the authentication server; and
the processing logic is configured to send the second authenticating result to the website.

Allowable Subject Matter
Claims 1-8, 10-11, and 13-20 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Lu et al. (WO 2017041621) teaches a method and device for performing registration based on an authentication device.  The method comprises: a client acquiring a uniform resource identifier, obtaining an application ID according to the uniform resource identifier, and sending to a server a device registration request obtained according to the application ID and a user identifier input by a user; receiving registration data returned by the server, and obtaining a client data object according to a challenge value in the registration data and the application ID; respectively performing a hash operation on the client data object and the application ID, so as to obtain a challenge parameter and an application parameter, and sending registration request information composed of the challenge parameter and the application parameter to an authentication device; receiving registration response information returned by the authentication device, and sending to the server a key registration request composed the registration response information, the client data object and a session ID in the registration data; and receiving information returned by the server, and determining whether the information is success information, if so, determining  that the registration succeeds, and otherwise, determining that the registration fails. 
Briceno et al. (US 2014/0289833 A1) teaches a system, apparatus, method, and machine readable medium are described for performing advanced authentication techniques and associated applications. For example, one embodiment of a method comprises: receiving a policy identifying a set of acceptable authentication capabilities; determining a set of client authentication capabilities; and filtering the set of acceptable authentication capabilities based on the determined set of client authentication capabilities to arrive at a filtered set of one or more authentication capabilities for authenticating a user of the client.
Yang (US 2017/0250982 A1) teaches a system, apparatus, method, and machine readable medium are described for performing user authentication. For example, one embodiment of a system comprises: media capture logic implemented as a component within a browser executed on a client, the media capture logic configured to capture a user's voice from a microphone on a client or images of the user's face or other portion of the user's body from a camera on the client, the media capture logic exposing an application programming interface (API); and a web authentication application implemented as another component within the browser for communicating with an authentication server to perform biometric authentication of a user, the web authentication application making calls to the API of the media capture logic to capture raw biometric data comprising the user's voice from the microphone and/or images of the user's face or other portion of the user's body from the camera, the web authentication application to implement a biometric authentication process to authenticate the user with the raw biometric data.
Kesanupalli et al. (US 2011/0083018 A1) teaches biometric information is authenticated by a web-enabled application that identifies a biometric sensor installed in a client device. The authentication procedure reads biometric information associated with a user and compares the biometric information with a biometric template associated with that user. If the biometric information matches the biometric template, the authentication procedure retrieves credentials associated with the user and communicates those credentials to a requesting process.  
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on all the extensive details presented herein which accounts on a method/system for registration and device authentication of a user utilizing integration of an authentication device, authentication server, plugin components, and a website, as it has been recited in independent claims 1 and 10-11.  
In claim 1, the combination of limitations teach “a registering process, the registering process comprises: Step t1, receiving, by a registration plugin, user registration information and a registration result identification corresponding to the user registration information from the website; Step t2, determining, by the registration plugin, when any user is registered successfully according to the registration result identification, sending information that the user has been registered to the website and ending the registering process; otherwise, sending an obtaining device registering request, which comprises a user identification in the user registration information, to an authentication server, then executing Step t3; Step t3, receiving, by the registration plugin, a device registering request from the authentication server;  Step t4, sending, by the registration plugin, the device registering request to an authentication device via a browser, waiting for the authentication device to generate device registration data; Step t5, receiving, by the registration plugin, the device registration data generated by the authentication device via the browser; Step t6, sending, by the registration plugin, a first authentication request including the device registration data to the authentication server; Step t7, receiving, by the registration plugin, a first authentication result from the authentication server; and Step t8, sending, by the registration plugin, the first authentication result to the website, in which the first authentication result is used for the website to authenticate whether the user has been registered successfully, and the method further comprises an authentication process, the authentication process comprises: Step w1, receiving, by an authentication plugin, an obtaining device authentication request including the user identification in user logon information from the browser; Step w2, sending, by the authentication plugin, the obtaining device authentication request to the authentication server; Step w3, receiving, by the authentication plugin, a device authentication request from the authentication server; Step w4, sending, by the authentication plugin, the device authentication request to the authentication device via the browser; and waiting for the authentication device to generate device authentication data; Step w5, sending, by the authentication plugin, a second authentication request including the device authentication data and the user identification in the user logon information to the authentication server after the authentication plugin receives the device authentication data and the user logon information via the website; Step w6, receiving, by the authentication plugin, a second authentication result from the authentication server; and Step w7, sending, by the authentication plugin, the second authentication result to the website, so that the website verifies whether the user logs on successfully” which process, together with all other limitations, focuses on the user registration and the device authentication in order to verify the user logged in successfully.  
For claim 11, a broader version of this extensive method is presented “a registration plugin; the registration plugin comprises: a second receiving processing logic, a first determining processing logic, a second sending processing logic, a third sending processing logic, a fourth receiving processing logic, a fifth sending processing logic, a sixth receiving processing logic, a seventh sending processing logic, a ninth receiving processing logic and a ninth sending processing logic;  the second receiving processing logic is configured to receive user registration information and a registration result identification corresponding to the user registration information from the website; the first determining processing logic is configured to determine 
the seventh sending processing logic is configured to send a first authentication request comprising the device registration data to  the authentication server; the ninth receiving processing logic is configured to receive a first authentication result from the authentication server; and  the ninth sending processing logic is configured to send the first authentication result to the website to authenticate whether the user has been registered successfully according to the first authentication result, and the authentication device further comprises the browser; the browser comprises a twelfth receiving processing logic, a first displaying and a eleventh sending processing logic; the twelfth receiving processing logic is configured to receive the device registering request from the registration plugin;  the first displaying processing logic is configured to prompt the user to press down a button of the authentication device at a page waiting for registering via the browser after the twelfth receiving processing logic receives the device registering request, ”, which process also includes the user registration and the device authentication in order to verify the user logged in successfully, in combination with all other claim limitations.
And claim 10 presents a much narrower system to also include further details of the user registration and the device authentication in order to verify the user logged in successfully. 
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/17 December 2021/
/ltd/